                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

  NIYOM SOUVANNASOT,                             )
                                                 )        Case No. 1:20-cv-186
         Plaintiff,                              )
                                                 )        Judge Travis R. McDonough
  v.                                             )
                                                 )        Magistrate Judge Christopher H. Steger
  MICHAEL R. KLEIN,                              )
                                                 )
         Defendants.                             )
                                                 )


                                             ORDER



        On June 18, 2020, Plaintiff filed this pro se action. (Doc. 1.) Plaintiff subsequently filed

 an application to proceed in forma pauperis on July 6, 2020. (Doc. 4.) On March 8, 2021,

 United States Magistrate Judge Christopher H. Steger issued a report and recommendation,

 recommending the Court dismiss the complaint because the Court lacks subject matter

 jurisdiction and deny the application to proceed in forma pauperis as moot. (Doc. 9.) Plaintiff

 failed to timely object to the report and recommendation.

        After reviewing the record and the applicable law, the Court agrees with the magistrate

 judge’s findings of fact, conclusions of law, and recommendation. Therefore, the Court

 ACCEPTS and ADOPTS the report and recommendation (Doc. 9) pursuant to 28 U.S.C. §

 636(b)(1), and ORDERS that the action be DISMISSED WITHOUT PREJUDICE.

        AN APPROPRIATE JUDGMENT WILL ENTER.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




Case 1:20-cv-00186-TRM-CHS Document 10 Filed 03/26/21 Page 1 of 1 PageID #: 80
